Title: Abigail Adams to Mercy Otis Warren, 1 October 1797
From: Adams, Abigail
To: Warren, Mercy Otis


        
          my dear Madam
          Quincy october 1st 1797
        
        I acknowledg myself indebted to you for two kind Letters, both of which found me in circumstances of distress; the first which came to me before I went to Philadelphia, I fully intended to have replied to at the Time, but the many cares and avocations which at that time occupied my mind, preparitory to my going, and the peculiar melancholy circumstance of the Death of my Mother and Neice within a day or two of each other, not only arrested me in my journey, but added to the cares with which I had before felt myself opprest. to you therefore, who have so frequently been summoned on like Solemn occasions, I need make no further appology.
        your Last kind Letter, which I had no right to expect, and was therefore received as a pledge of a Friendship which bears the stamp of Time, and which I hope will endure with our Lives, however we may discent upon some Subjects, upon that of Mutual good will esteem, and real affection I trust we shall be ever united, and your Letter expressive of it should have met a ready reply, but I was dissabled both with my Eyes and Hands, having met an accident in a carriage which like to have cost me my Life— I have however recoverd so as to leave only a small scar behind.
        Your kind invitation to visit you in the, only stile which can ever be agreable to me, that of Hospitality and freedom, would have given both mr Adams & myself great pleasure. a promise which he made to the secretaries, of not being absent from Quincy more than one day at a Time, that their communications might always find him, has confined him to this place ever since his return. one only visit have I made, and that to my sister in New Hampshire. I fulfilld two duties, that of visiting a very dear sister, which I had not done before, since her residence & Marriage in that state, and placing my two Grandsons at an accademy there, and in her Family and under her inspection, that they may receive a Genuine New England Education which I am Yanky enough to prefer to any other I have yet seen.
        We leave this place in a few days, without knowing where we are to Stop. the distrest state of a city which seems devoted to Calamity, and the Pestilence which still rag[es] there, renders it Dangerous to enter it at this Time, and the certain clamour which will be raised if Congress are convened at any other place, renders it

difficult for the President to know what is best and most for the Good of the Country, & the safety of its Members; without being much nearer, where a more accurate statement of Facts can be assertaind.— The Philadelphians will complain & say there is no danger, tho at Present their city is deserted of two thirds of its inhabitants
        I received a Letter from Mrs otis a few days since. she with her Family are at Bristol about 18 miles from the city, and were all well.
        When I was at Providence I took Tea at the late Govenour Bowens. they inquired kindly and particularly after you & your Family, and desired a particular remembrance to you.
        The President joins me in an affectionate remembrance to his old Friend the Genll and to Mrs Warren both of whom it would have given him pleasure to have Seen at Quincy.
        I am dear Madam with sentiments of / Regard and esteem / Your affectionate Friend
        
          Abigail Adams
        
      